Case 3:11-md-02244-K Document 1092 Filed 03/09/20                     Page 1 of 3 PageID 42806


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION



   ARMAND SANCHEZ,                                        MDL No. 3:11-md-02244-K

                          Plaintiff,                      Case No. 3:12-CV-0419

               v.                                         Honorable Ed Kinkeade

   DEPUY ORTHOPAEDICS, INC.; DEPUY,                       STIPULATION OF DISMISSAL
   INC.; DEPUY INTERNATIONAL LIMITED;                     WITHOUT PREJUDICE
   DEPUY PRODUCTS, INC.; JOHNSON &
   JOHNSON; JOHNSON & JOHNSON
   SERVICES, INC.; and JOHNSON &
   JOHNSON INTERNATIONAL

                          Defendants.



       Pursuant to Federal Rule of Civil Procedure 41(a)(1), it is hereby stipulated and agreed that

Plaintiff ARMAND SANCHEZ dismisses all claims asserted in this litigation against Defendants,

DEPUY ORTHOPAEDICS, INC., n/k/a MEDICAL DEVICE BUSINESS SERVICES, INC.;

DEPUY INC., n/k/a DEPUY SYNTHES, INC.; DEPUY INTERNATIONAL LIMITED;

JOHNSON & JOHNSON; JOHNSON & JOHNSON SERVICES, INC., and JOHNSON &

JOHNSON INTERNATIONAL, without prejudice, with each party to bear its own costs and fees.


       The parties further agree that if Plaintiff, Plaintiff’s estate, or anyone acting on Plaintiff’s

behalf re-files a lawsuit asserting the same or similar claims, they will do so in either MDL 2244,




                                                  1
Case 3:11-md-02244-K Document 1092 Filed 03/09/20                Page 2 of 3 PageID 42807


In re DePuy Orthopaedics, Inc. Pinnacle Hip Implant Products Liability Litigation, or in another

United States District Court where venue is proper.



 BARNES & THORNBURG LLP                            MCCUNE WRIGHT AREVALO, LLP


 /s/ Terri L. Bruksch

 By:                   ___________                 By:____________________________
 Terri L. Bruksch                                  Kristy M. Arevalo
 11 South Meridian Street                          McCune Wright Arevalo, LLP
 Indianapolis, IN 46204                            3281 East Guasti Rd., Suite 100
 (317) 231-7246                                    Ontario, CA 91761
 Terri.bruksch@btlaw.com                           (909) 557-1250
                                                   kma@mccunewright.com
 Counsel for Defendants                            Counsel for Plaintiff
 Dated: 3/9/2020                                   Dated: 3/9/2020




                                               2
Case 3:11-md-02244-K Document 1092 Filed 03/09/20                 Page 3 of 3 PageID 42808


                             CERTIFICATE OF CONFERENCE

       I hereby certify that on March 9, 2020, counsel for Plaintiff electronically conferred with

Counsel for Defendants DePuy Orthopaedics, Inc; DePuy Inc.; DePuy International Limited;

DePuy Products, Inc.; Johnson & Johnson; Johnson & Johnson Services; and Johnson & Johnson

International. The parties are in agreement with the proposed stipulated dismissal.

                                      MCCUNE WRIGHT AREVALO, LLP




                                      By:
                                      Counsel for Plaintiff




                                CERTIFICATE OF SERVICE
       I hereby certify that on March 9, 2020, I electronically filed the foregoing document with

the Clerk of Court using the CM/ECF system which will send notification of such filing to all

parties that are CM/ECF participants in this action.




DATED this 9th day of March, 2020.

                                      MCCUNE WRIGHT AREVALO, LLP




                                      By:
                                      Counsel for Plaintiff




                                                 3
